DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 09/23/2021 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Rejections - 35 USC § 112


4.	Claims 1- 5, 8-12, 27-30, 34, 39-41 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claims 1, 27 and 34, it remains unclear from the claim language how the structure of the pad can be defined relative to the well plate that is not even included as part of the claimed invention. It is emphasized that, contrary to the applicant’s assertions, an artisan of ordinary skills would not be sufficiently instructed regarding structural features of the plate that would provide for the intended functionality. In particular, the exterior diameter of the wells may be much less than that 

Claim Rejections - 35 USC § 102

5.	Claims 1- 5, 8-12, 27-30, 34 and 46-48 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Moring et al., [US 6159368]. 
           Referring to claims 1-5 and 8-12, Moring discloses a pad device comprising, as shown in Figures 2-3, an absorbent pad 30 having an array of cylindrically shaped openings 32 capable to contact some exterior surfaces of some sample wells of a well plate, to remove at least some amount of a liquid and/or absorb it into the pad. 
Referring to claims 27-30, the pad device further includes frame 38 with side walls defining a trough body and extending around the pad to support the pad as recited; 
Referring to claims 34 and 39-41, the pad device further includes caps 16c arranged on the bottom side of the pad and capable to be employed as intended.  
As to claims 46-48, the device further includes plate 10 with wells 12, configured as recited. 
Response to Arguments

6.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   	 
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798